Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
	This action is in response to the election filed 12/15/2020.  Applicant has elected Invention I (claims 1-13) with traverse.  The traversal is on the ground(s) that the search and examination can be made without serious burden.  This is not found persuasive because the Inventions require different keywords and/or field of search and the examination of both Inventions cannot be made without serious burden.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-13 are directed to the abstract idea of registering data and processing payment according to received transaction parameters, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Independent claims 1 and 8 recite, in part, a method/system for performing the steps registering a user device with a merchant wherein registration comprises at least associating the user device with a signal and authorizing payment of transactions according to one or more transaction parameters, receiving a transaction request at a point of sale (POS) associated with the merchant/initiate transaction at a POS associated with the merchant/ wherein the transaction is between a user associated with the user device and the merchant, recognizing 

This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements – using “beacon processing server” to “register data”, using “POS device” to initiate transaction, accept payment and recognize user device according to “low energy Bluetooth beacon signal”.  The “server” and “device” are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims recite additional limitation of using “server” to “register data”, using “POS device” to initiate transaction and accept payment and to recognize user device according to “low energy Bluetooth beacon signal” which amount to no more than generally linking the user of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  The use of generic computer components to register data (= record data), initiate transaction and accept payment (= processing/retrieving/transmitting/determining data) based on human instructions does not 

Claims 1-13 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “low" in independent claims 1 and 8 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, what one regards as “low energy” might not be what another regards as “low energy”.  This raises questions as to the metes and bounds of the claimed invention.  Appropriate correction is required.

All claims dependent from claim 25 inherit the same rejections under 35 U.S.C. 112, 2nd paragraph. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbey et al. (US 2017/0300880 A1) in view of Zhou et al. (US 2015/0339696 A1).

As per Claim 1

Gilbey (‘880) discloses

registering a user device (client device) with a merchant, see at least paragraph 0126 (association of the client device and the merchant device in the form of a Bluetooth pairing....saved in a merchant profile), paragraph 0115 (registered user/client device)

wherein registration comprises at least associating the user device with a signal (Bluetooth) and authorizing payment of transactions according to one or more transaction parameters, see at least paragraph 0126 (association of the client device and the merchant device in the form of a Bluetooth pairing and the customer has already specified pre-approved payment parameters for the merchant and these have been saved in a merchant profile) and Fig 7B (payment request in accordance with pre-approved payment parameters? -> Yes -? Automatically approve payment), paragraph 0052 (the customer order could be made to purchase food and/or beverages; the customer order will require a payment from the customer to the merchant to complete a particular business transaction), paragraph 0122 (specify a time of day and frequency user which transaction can be accepted)

receiving a transaction request at a point of sale (POS) device associated with the merchant, see at least paragraph 0050 (merchant device may be suitably configured point-of-sale device), paragraph 0052 (the customer order could be made to purchase food and/or beverages; the customer order will require a payment from the customer to the merchant to complete a particular business transaction),

wherein the transaction is between a user associated with the user device and the merchant, see at least paragraph 0126 (association of the client device and the merchant device in the form of a Bluetooth pairing and the customer has already specified pre-approved payment parameters for the merchant and these have been saved in a merchant profile), Fig 7B (payment request in accordance with pre-approved payment parameters? -> Yes -? Automatically approve payment), paragraph 0052 (the customer order could be made to purchase food and/or beverages; the customer order will require a payment from the customer to the merchant to complete a particular business transaction),

recognizing the user device at the POS device (merchant device) according to the signal (Bluetooth) associated with the user device, see at least paragraph 0126 (prior association of the client device and the merchant device in the form of a Bluetooth 

automatically processing payment of the transaction according to the one or more transaction parameters, see at least Abstract of Gilbey (pre-approved payments from a customer to a merchant), Fig 7B (payment request in accordance with pre-approved payment parameters? -> Yes -? Automatically approve payment)

Gilbey (‘880) discloses wherein registration comprises at least associating the user device with a signal (Bluetooth) and authorizing payment of transactions according to one or more transaction parameters, see at least paragraph 0126 (association of the client device and the merchant device in the form of a Bluetooth pairing and the customer has already specified pre-approved payment parameters for the merchant and these have been saved in a merchant profile) and Fig 7B (payment request in accordance with pre-approved payment parameters? -> Yes -? Automatically approve payment), paragraph 0052 (the customer order could be made to purchase food and/or beverages; the customer order will require a payment from the customer to the merchant to complete a particular business transaction), paragraph 0122 (specify a time of day and frequency user which transaction can be accepted), but fails to explicitly disclose the signal is a low energy beacon signal.  Zhou (‘696) teaches associating user device with low energy beacon signal, see at least paragraph 0038 (Bluetooth low energy signal beacon payment), paragraph 0090 (pairing of the mobile and wearable device and a merchant device), paragraph 0102 (beacon mobile payment sends out a Bluetooth Low Energy BLE signal to anyone or any device with mobile application to transfer payment data; customer checks in, their picture and name may pop up on the retailer’s point-of sale system).  Both Gilbey and Zhou are directed toward making payment using Bluetooth signal.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Gilbey’s invention to include the signal is a low energy beacon signal.  One would have been motivated to do so for the benefit of conserving power by using version of the same Bluetooth that requires less power to operate.


As per Claim 2

Gilbey (‘880) discloses wherein registering the user device with the merchant further comprises associating visually identifying information with an authorized user of the user device, see at least paragraph 0114 (client device is set to visible using Bluetooth), paragraph 0115 (name and/or profile image for each registered user; the customer is already a registered user and has their client device set to visible on Bluetooth…customer indication for the customer should be included in the customer indications displayed on the merchant device)

As per Claim 3

Gilbey (‘880) discloses displaying the visually identifying information associated with the authorized user at the POS device (merchant device), see at least paragraph 0114 (client device is set to visible using Bluetooth), paragraph 0115 (name and/or profile image for each registered user; the customer is already a registered user and has their client device set to visible on Bluetooth…customer indication for the customer should be 
  
As per Claim 4

Gilbey (‘880) discloses determining a risk level associated with the transaction, see at least paragraph 0061 (allowing customer to deactivate any pre-approved payment parameters upon loss or theft of the customer’s client device to eliminate the risk of automatic payments being performed) 
 
As per Claim 5

Gilbey (‘880) discloses wherein automatically processing payment of the transaction is performed according to the one or more transaction parameters and the risk level associated with the transaction, see at least Fig 7B (payment request in accordance with pre-approved payment parameters? -> Yes -? Automatically approve payment) and paragraph 0061 (allowing customer to deactivate any pre-approved payment parameters upon loss or theft of the customer’s client device to eliminate the risk of automatic payments being performed)
  
As per Claim 6

Gilbey (‘880) discloses automatically processing payment of the transaction according to the one or more transaction parameters wherein payment of the transaction is denied based on the one or more transaction parameters, see at least Abstract of Gilbey (pre-approved payments from a customer to a merchant), Fig 7B (payment request in accordance with pre-approved payment parameters? -> Yes -? Automatically approve payment; No [Wingdings font/0xE0] request manual approval *= automatic payment is denied*) 
 
As per Claim 7

Gilbey (‘880) discloses wherein the low energy beacon signal is a Bluetooth signal, see at least paragraph 0126 (association of the client device and the merchant device in the form of a Bluetooth pairing...saved in a merchant profile), but fails to explicitly disclose where the low energy beacon signal is a Bluetooth Low Energy (BLE) signal. Zhou (‘696) teaches where the low energy beacon signal is a Bluetooth Low Energy (BLE) signal, see at least paragraph 0038 (Bluetooth low energy signal beacon payment), paragraph 0090 (pairing of the mobile and wearable device and a merchant device), paragraph 0102 (beacon mobile payment sends out a Bluetooth Low Energy BLE signal to anyone or any device with mobile application to transfer payment data; customer checks in, their picture and name may pop up on the retailer’s point-of sale system).  Both Gilbey and Zhou are directed toward making payment using Bluetooth signal.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Gilbey’s invention to include where the low energy beacon signal is a Bluetooth Low Energy (BLE) signal.  One would have been motivated to do so for the benefit of conserving power by using version of the same Bluetooth that requires less power to operate.

  
As per Claim 8



a processing server configured to register a user device (client device) with a merchant, see at least paragraph 0126 (association of the client device and the merchant device in the form of a Bluetooth pairing....saved in a merchant profile), paragraph 0115 (registered user/client device)

wherein registration comprises at least associating a user device with a signal and authorizing payment of transactions according to one or more transaction parameters, see at least paragraph 0126 (association of the client device and the merchant device in the form of a Bluetooth pairing and the customer has already specified pre-approved payment parameters for the merchant and these have been saved in a merchant profile) and Fig 7B (payment request in accordance with pre-approved payment parameters? -> Yes -? Automatically approve payment), paragraph 0052 (the customer order could be made to purchase food and/or beverages; the customer order will require a payment from the customer to the merchant to complete a particular business transaction), paragraph 0122 (specify a time of day and frequency user which transaction can be accepted)

a point of sale (POS) device configured to initiate a transaction at a POS associated with the merchant, see at least paragraph 0050 (merchant device may be suitably configured point-of-sale device), paragraph 0052 (the customer order could be made to purchase food and/or beverages; the customer order will require a payment from the customer to the merchant to complete a particular business transaction), paragraph 0050 (merchant device may be suitably configured point-of-sale device),

wherein the transaction is between a user associated with the user device and the merchant, see at least paragraph 0126 (association of the client device and the merchant device in the form of a Bluetooth pairing and the customer has already specified pre-approved payment parameters for the merchant and these have been saved in a merchant profile), Fig 7B (payment request in accordance with pre-approved payment parameters? -> Yes -? Automatically approve payment), paragraph 0052 (the customer order could be made to purchase food and/or beverages; the customer order will require a payment from the customer to the merchant to complete a particular business transaction),

recognize the user device at the POS according to the signal associated with the user device, see at least paragraph 0126 (prior association of the client device and the merchant device in the form of a Bluetooth pairing and the customer has already specified pre-approved payment parameters for the merchant and these have been saved in a merchant profile)

accept automatic payment for the transaction according to the one or more transaction parameters, see at least Abstract of Gilbey (pre-approved payments from a customer to a merchant), Fig 7B (payment request in accordance with pre-approved payment parameters? -> Yes -? Automatically approve payment)

Gilbey (‘880) discloses wherein registration comprises at least associating a user device with a signal and authorizing payment of transactions according to one or more transaction parameters, see at least paragraph 0126 (association of the client device and the merchant device in the form of a Bluetooth pairing and the customer has already 

As per Claim 9

Gilbey (‘880) discloses wherein the POS device is further configured to display visually identifying information associated with the user device, see at least paragraph 0114 (client device is set to visible using Bluetooth), paragraph 0115 (name and/or profile image for each registered user; the customer is already a registered user and has their client device set to visible on Bluetooth…customer indication for the customer should be included in the customer indications displayed on the merchant device), paragraph 0050 (merchant device may be suitably configured point-of-sale device)

As per Claim 12

Gilbey (‘880) discloses wherein the POS automatically processing payment of the transaction according to the one or more transaction parameters wherein automatic payment of the transaction is denied according to the one or more transaction parameters, see at least Abstract of Gilbey (pre-approved payments from a customer to a merchant), Fig 7B (payment request in accordance with pre-approved payment parameters? -> Yes -? Automatically approve payment; No [Wingdings font/0xE0] request manual approval *= automatic payment is denied*)

As per Claim 13

Gilbey (‘880) discloses wherein the low energy beacon signal is a Bluetooth signal, see at least paragraph 0126 (association of the client device and the merchant device in the form of a Bluetooth pairing...saved in a merchant profile), but fails to explicitly disclose where the low energy beacon signal is a Bluetooth Low Energy (BLE) signal.     Zhou (‘696) teaches where the low energy beacon signal is a Bluetooth Low Energy (BLE) signal, see at least paragraph 0038 (Bluetooth low energy signal beacon payment), paragraph 0090 (pairing of the mobile and wearable device and a merchant device), paragraph 0102 (beacon mobile payment sends out a Bluetooth Low Energy BLE signal .


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbey et al. (US 2017/0300880 A1) in view of Zhou et al. (US 2015/0339696 A1), as applied to claims 1 and 8 above, and further in view of Hammad (US 2012/0023567 A1).

As per Claim 10

Gilbey (‘880) teaches performing automatic payment based on determined risk level associated with the transaction, see at least paragraph 0061 (allowing customer to deactivate any pre-approved payment parameters upon loss or theft of the customer’s client device to eliminate the risk of automatic payments being performed), but fails to explicitly disclose risk level is determined by the POS device.  Hammad (‘567) discloses determine risk level by POS device (merchant computer), see at least paragraph 0077 (merchant computer may then determine whether to approve a transaction based on generated risk score; merchant may have predetermined a level of risk associated with a transaction that it is willing to accept or proceed with a transaction).  Both Bilbey and Hammad and directed toward perform transaction based on risk level.  Therefore, the Examiner asserts that it would have been obvious for ordinary skill in the art at the time the invention was made to modify Gilbey’s invention to include risk level is determined by the POS device.  One would have been motivated to do so for the benefit of increasing transaction security.  

As per Claim 11

Gilbey (‘880) discloses wherein the POS device is further configured to accept automatic payment for the transaction according to the one or more transaction parameters, see at least Fig 7B (payment request in accordance with pre-approved payment parameters? -> Yes -? Automatically approve payment) and paragraph 0061 (allowing customer to deactivate any pre-approved payment parameters upon loss or theft of the customer’s client device to eliminate the risk of automatic payments being performed), but fails to explicitly disclose wherein the POS device accept payment according to risk level associated with the transaction.  Hammad (‘567) discloses wherein the POS device accept payment according to risk level associated with the transaction, see at least paragraph 0077 (merchant computer may then determine whether to approve a transaction based on generated risk score; merchant may have predetermined a level of risk associated with a transaction that it is willing to accept or proceed with a transaction).  Both Bilbey and Hammad and directed toward perform transaction based on risk level.  Therefore, the Examiner asserts that it would have been obvious for ordinary skill in the art at the time the invention was made to modify Gilbey’s invention to include wherein the POS device accept payment according to risk level associated with .  


Claims 1-9 and 12-13 are further rejected under 35 U.S.C. 103 as being unpatentable over Gilbey et al. (US 2017/0300880 A1) in view of Lee (US 2016/0183854 A1).

As per Claim 1

Gilbey (‘880) discloses

registering a user device (client device) with a merchant, see at least paragraph 0126 (association of the client device and the merchant device in the form of a Bluetooth pairing....saved in a merchant profile), paragraph 0115 (registered user/client device)

wherein registration comprises at least associating the user device with a signal (Bluetooth) and authorizing payment of transactions according to one or more transaction parameters, see at least paragraph 0126 (association of the client device and the merchant device in the form of a Bluetooth pairing and the customer has already specified pre-approved payment parameters for the merchant and these have been saved in a merchant profile) and Fig 7B (payment request in accordance with pre-approved payment parameters? -> Yes -? Automatically approve payment), paragraph 0052 (the customer order could be made to purchase food and/or beverages; the customer order will require a payment from the customer to the merchant to complete a particular business transaction), paragraph 0122 (specify a time of day and frequency user which transaction can be accepted)

receiving a transaction request at a point of sale (POS) device associated with the merchant, see at least paragraph 0050 (merchant device may be suitably configured point-of-sale device), paragraph 0052 (the customer order could be made to purchase food and/or beverages; the customer order will require a payment from the customer to the merchant to complete a particular business transaction),

wherein the transaction is between a user associated with the user device and the merchant, see at least paragraph 0126 (association of the client device and the merchant device in the form of a Bluetooth pairing and the customer has already specified pre-approved payment parameters for the merchant and these have been saved in a merchant profile), Fig 7B (payment request in accordance with pre-approved payment parameters? -> Yes -? Automatically approve payment), paragraph 0052 (the customer order could be made to purchase food and/or beverages; the customer order will require a payment from the customer to the merchant to complete a particular business transaction),

recognizing the user device at the POS device (merchant device) according to the signal (Bluetooth) associated with the user device, see at least paragraph 0126 (prior association of the client device and the merchant device in the form of a Bluetooth pairing and the customer has already specified pre-approved payment parameters for the merchant and these have been saved in a merchant profile)

automatically processing payment of the transaction according to the one or more transaction parameters, see at least Abstract of Gilbey (pre-approved payments from a customer to a merchant), Fig 7B (payment request in accordance with pre-approved payment parameters? -> Yes -? Automatically approve payment)

Gilbey (‘880) discloses wherein registration comprises at least associating the user device with a signal (Bluetooth) and authorizing payment of transactions according to one or more transaction parameters, see at least paragraph 0126 (association of the client device and the merchant device in the form of a Bluetooth pairing and the customer has already specified pre-approved payment parameters for the merchant and these have been saved in a merchant profile) and Fig 7B (payment request in accordance with pre-approved payment parameters? -> Yes -? Automatically approve payment), paragraph 0052 (the customer order could be made to purchase food and/or beverages; the customer order will require a payment from the customer to the merchant to complete a particular business transaction), paragraph 0122 (specify a time of day and frequency user which transaction can be accepted), but fails to explicitly disclose the signal is a low energy beacon signal.  Lee (‘854) teaches Bluetooth is a well-known standardized short range wireless communication protocol and Bluetooth Low Energy is a version of the same that requires less power to operate, see at least paragraph 0050.  Both Gilbey and Lee are directed toward performing wireless communication using Bluetooth.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Gilbey’s invention to include the signal is a low energy beacon signal.  One would have been motivated to do so for the benefit of conserving power by using version of the same Bluetooth that requires less power to operate.

As per Claim 2

Gilbey (‘880) discloses wherein registering the user device with the merchant further comprises associating visually identifying information with an authorized user of the user device, see at least paragraph 0114 (client device is set to visible using Bluetooth), paragraph 0115 (name and/or profile image for each registered user; the customer is already a registered user and has their client device set to visible on Bluetooth…customer indication for the customer should be included in the customer indications displayed on the merchant device)

As per Claim 3

Gilbey (‘880) discloses displaying the visually identifying information associated with the authorized user at the POS device (merchant device), see at least paragraph 0114 (client device is set to visible using Bluetooth), paragraph 0115 (name and/or profile image for each registered user; the customer is already a registered user and has their client device set to visible on Bluetooth…customer indication for the customer should be included in the customer indications displayed on the merchant device), paragraph 0050 (merchant device may be suitably configured point-of-sale device),
  
As per Claim 4

Gilbey (‘880) discloses determining a risk level associated with the transaction, see at least paragraph 0061 (allowing customer to deactivate any pre-approved payment 
 
As per Claim 5

Gilbey (‘880) discloses wherein automatically processing payment of the transaction is performed according to the one or more transaction parameters and the risk level associated with the transaction, see at least Fig 7B (payment request in accordance with pre-approved payment parameters? -> Yes -? Automatically approve payment) and paragraph 0061 (allowing customer to deactivate any pre-approved payment parameters upon loss or theft of the customer’s client device to eliminate the risk of automatic payments being performed)
  
As per Claim 6

Gilbey (‘880) discloses automatically processing payment of the transaction according to the one or more transaction parameters wherein payment of the transaction is denied based on the one or more transaction parameters, see at least Abstract of Gilbey (pre-approved payments from a customer to a merchant), Fig 7B (payment request in accordance with pre-approved payment parameters? -> Yes -? Automatically approve payment; No [Wingdings font/0xE0] request manual approval *= automatic payment is denied*) 
 
As per Claim 7

Gilbey (‘880) discloses wherein the low energy beacon signal is a Bluetooth signal, see at least paragraph 0126 (association of the client device and the merchant device in the form of a Bluetooth pairing...saved in a merchant profile), but fails to explicitly disclose where the low energy beacon signal is a Bluetooth Low Energy (BLE) signal. Lee (‘854) teaches Bluetooth is a well-known standardized short range wireless communication protocol and Bluetooth Low Energy is a version of the same that requires less power to operate, see at least paragraph 0050.  Both Gilbey and Lee are directed toward performing wireless communication using Bluetooth.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Gilbey’s invention to include where the low energy beacon signal is a Bluetooth Low Energy (BLE) signal.  One would have been motivated to do so for the benefit of conserving power by using version of the same Bluetooth that requires less power to operate.

  
As per Claim 8

Gilbey (‘880) discloses

a processing server configured to register a user device (client device) with a merchant, see at least paragraph 0126 (association of the client device and the merchant device in the form of a Bluetooth pairing....saved in a merchant profile), paragraph 0115 (registered user/client device)

wherein registration comprises at least associating a user device with a signal and authorizing payment of transactions according to one or more transaction parameters, see at least paragraph 0126 (association of the client device and the merchant device in 

a point of sale (POS) device configured to initiate a transaction at a POS associated with the merchant, see at least paragraph 0050 (merchant device may be suitably configured point-of-sale device), paragraph 0052 (the customer order could be made to purchase food and/or beverages; the customer order will require a payment from the customer to the merchant to complete a particular business transaction), paragraph 0050 (merchant device may be suitably configured point-of-sale device),

wherein the transaction is between a user associated with the user device and the merchant, see at least paragraph 0126 (association of the client device and the merchant device in the form of a Bluetooth pairing and the customer has already specified pre-approved payment parameters for the merchant and these have been saved in a merchant profile), Fig 7B (payment request in accordance with pre-approved payment parameters? -> Yes -? Automatically approve payment), paragraph 0052 (the customer order could be made to purchase food and/or beverages; the customer order will require a payment from the customer to the merchant to complete a particular business transaction),

recognize the user device at the POS according to the signal associated with the user device, see at least paragraph 0126 (prior association of the client device and the merchant device in the form of a Bluetooth pairing and the customer has already specified pre-approved payment parameters for the merchant and these have been saved in a merchant profile)

accept automatic payment for the transaction according to the one or more transaction parameters, see at least Abstract of Gilbey (pre-approved payments from a customer to a merchant), Fig 7B (payment request in accordance with pre-approved payment parameters? -> Yes -? Automatically approve payment)

Gilbey (‘880) discloses wherein registration comprises at least associating a user device with a signal and authorizing payment of transactions according to one or more transaction parameters, see at least paragraph 0126 (association of the client device and the merchant device in the form of a Bluetooth pairing and the customer has already specified pre-approved payment parameters for the merchant and these have been saved in a merchant profile) and Fig 7B (payment request in accordance with pre-approved payment parameters? -> Yes -? Automatically approve payment), paragraph 0052 (the customer order could be made to purchase food and/or beverages; the customer order will require a payment from the customer to the merchant to complete a particular business transaction), paragraph 0122 (specify a time of day and frequency user which transaction can be accepted), but fails to explicitly disclose the signal is a low energy beacon signal (Bluetooth Low Energy) and the server is low energy beacon processing server.  Lee (‘854) teaches Bluetooth is a well-known standardized short range wireless communication protocol and Bluetooth Low Energy is a version of the 

As per Claim 9

Gilbey (‘880) discloses wherein the POS device is further configured to display visually identifying information associated with the user device, see at least paragraph 0114 (client device is set to visible using Bluetooth), paragraph 0115 (name and/or profile image for each registered user; the customer is already a registered user and has their client device set to visible on Bluetooth…customer indication for the customer should be included in the customer indications displayed on the merchant device), paragraph 0050 (merchant device may be suitably configured point-of-sale device)

As per Claim 12

Gilbey (‘880) discloses wherein the POS automatically processing payment of the transaction according to the one or more transaction parameters wherein automatic payment of the transaction is denied according to the one or more transaction parameters, see at least Abstract of Gilbey (pre-approved payments from a customer to a merchant), Fig 7B (payment request in accordance with pre-approved payment parameters? -> Yes -? Automatically approve payment; No [Wingdings font/0xE0] request manual approval *= automatic payment is denied*)

As per Claim 13

Gilbey (‘880) discloses wherein the low energy beacon signal is a Bluetooth signal, see at least paragraph 0126 (association of the client device and the merchant device in the form of a Bluetooth pairing...saved in a merchant profile), but fails to explicitly disclose where the low energy beacon signal is a Bluetooth Low Energy (BLE) signal.     Lee (‘854) teaches Bluetooth is a well-known standardized short range wireless communication protocol and Bluetooth Low Energy is a version of the same that requires less power to operate, see at least paragraph 0050.  Both Gilbey and Lee are directed toward performing wireless communication using Bluetooth.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Gilbey’s invention to include where the low energy beacon signal is a Bluetooth Low Energy (BLE) signal.  One would have been motivated to do so for the benefit of conserving power by using version of the same Bluetooth that requires less power to operate.


Claims 10-11 are further rejected under 35 U.S.C. 103 as being unpatentable over Gilbey et al. (US 2017/0300880 A1) in view of Lee (US 2016/0183854 A1), as applied to claims 1 and 8 above, and further in view of Hammad (US 2012/0023567 A1).



Gilbey (‘880) teaches performing automatic payment based on determined risk level associated with the transaction, see at least paragraph 0061 (allowing customer to deactivate any pre-approved payment parameters upon loss or theft of the customer’s client device to eliminate the risk of automatic payments being performed), but fails to explicitly disclose risk level is determined by the POS device.  Hammad (‘567) discloses determine risk level by POS device (merchant computer), see at least paragraph 0077 (merchant computer may then determine whether to approve a transaction based on generated risk score; merchant may have predetermined a level of risk associated with a transaction that it is willing to accept or proceed with a transaction).  Both Bilbey and Hammad and directed toward perform transaction based on risk level.  Therefore, the Examiner asserts that it would have been obvious for ordinary skill in the art at the time the invention was made to modify Gilbey’s invention to include risk level is determined by the POS device.  One would have been motivated to do so for the benefit of increasing transaction security.  

As per Claim 11

Gilbey (‘880) discloses wherein the POS device is further configured to accept automatic payment for the transaction according to the one or more transaction parameters, see at least Fig 7B (payment request in accordance with pre-approved payment parameters? -> Yes -? Automatically approve payment) and paragraph 0061 (allowing customer to deactivate any pre-approved payment parameters upon loss or theft of the customer’s client device to eliminate the risk of automatic payments being performed), but fails to explicitly disclose wherein the POS device accept payment according to risk level associated with the transaction.  Hammad (‘567) discloses wherein the POS device accept payment according to risk level associated with the transaction, see at least paragraph 0077 (merchant computer may then determine whether to approve a transaction based on generated risk score; merchant may have predetermined a level of risk associated with a transaction that it is willing to accept or proceed with a transaction).  Both Bilbey and Hammad and directed toward perform transaction based on risk level.  Therefore, the Examiner asserts that it would have been obvious for ordinary skill in the art at the time the invention was made to modify Gilbey’s invention to include wherein the POS device accept payment according to risk level associated with the transaction.  One would have been motivated to do so for the benefit of increasing transaction security.  



Additional relevant reference found but not used in the rejection: HELWICK et al. US 2015/0081525 A1, paragraph 0035 “processing payments using BLE beacons”. 

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHIA-YI LIU/Primary Examiner, Art Unit 3695